Opinion by
White, J.
§ 848. Sureties on sheriff’s bond; liability of . By their undertaking and obligation, the sureties upon the sheriff’s bond were only liable for his acts done in his official capacity. When the parties, by their agreement, took the property attached out of the custody of the law and authorized the sheriff to sell it without reference to the legal proceedings pending, he simply became, in making the sale, their trustee and agent, as any other private individual would have been who might have been selected by them for that purpose. When he appropriated the funds arising from the sale, it was a breach of this private trust, and not an act of official misconduct for which he and his sureties could be held liable upon his official bond. There was no cause of action against the sureties.
Beversed and remanded.